Citation Nr: 1603718	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine to include as secondary to a service connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1986 to November 1990 and from February 2002 to July 2005.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran's diagnosed degenerative disc disease of the lumbosacral spine is as likely as not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As to the Veteran's claim for service connection for a low back disability, this claim has been granted, as discussed below.  As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015)."  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Analysis

The Veteran asserts that he has a back disability as a result of active service.  He reports that he injured his back on multiple occasions while in service.  In pertinent part, he reports that in 1988 a piece of military equipment fell on his back while stationed in Edzell, Scotland.  See June 2011 VA examination.  He states that the injury occurred, "while attempting to lift and move some military equipment while on duty."  See June 2011 Statement.  After sustaining the injury he states that he reported to sick call where he was diagnosed with a back sprain.  He reports reinjuring his back in 1989 during a football game and being diagnosed with a "mechanical low back strain."  See September 2015 Appellant Brief.  He maintains that he has suffered back disabilities and a variety of symptoms since his injuries in-service. 

As to evidence of a current disability, VA examination in June 2011 revealed a diagnosis of a degenerative disc disease of the lumbar spine.  The first element of Shedden is therefore met.

With regard to in-service injury, STRs indeed reflect that he was diagnosed with "mechanical low back strain" as a result of injuring himself during a football game in service in September 1989.  Beyond this one record, the remainder of the STRs are silent as to any further back injuries, treatment or diagnosis.  

Here it is noted that although the Veteran's reported injury in 1988 is not found within the STRs, the Board will concede its occurrence.  Specifically, the Veteran has consistently reported that he first injured his back in service in 1988 after lifting equipment.  Personnel records from around this time period indicate he served collateral duty as a member of his sections fire team.  This collateral position is consistent with his reports of lifting and carrying military equipment.  The Board notes that the Veteran is competent to report that he injured his back during active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran is also credible in that regard.   This additional in-service injury as described by the Veteran is conceded.  

As to the final element of Shedden, which requires a nexus between the Veteran's low back condition and service, there are two medical opinions of record.

In a July 2011 report, a VA examiner opined that the one injury to the spine in-service diagnosed as "mechanical lumbar strain...[was] not likely to have resulted in DDD of spine."  This opinion does not reflect consideration of the Veteran's lay statements or provide a rationale for its conclusion.  The Court has previously held that a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  More importantly, the examiner provided the somewhat conflicting statement that the Veteran's degenerative disc disease was "related to aging, injury, or overuse."  No discussion was provided as to why the Veteran's in-service injuries even though "injury" was cited as a potential cause of the disc disease.  As a result, the Board finds this opinion inadequate for adjudication.

Comparatively, also of record is a positive nexus opinion provided by the Veteran's private physician Dr. E. L., D.C..  See April 2011 private opinion.  Dr. L. opines that given the nature of the Veteran's reported chronic back issues while in service, his current low back condition is likely service connected.  In rationalizing this opinion, Dr. L cites to "the degree of degenerative changes [present] throughout his L-spine."  In illustrating the degree of the Veteran's spinal condition, Dr. L. cites to the Veteran's referral for a neurosurgical consultation.  This consultation revealed an immediate need for surgical intervention in the form of "L5 decompression."   

With that said, the Board finds this opinion adequate for adjudicative purposes and highly probative.  Review of the treatment medical records in evidence indicate that Dr. L. was in regular contact with the Veteran's other physicians regarding his on-going spinal radiological and surgical examinations.  As a result, the record reflects that Dr. L. has intimate knowledge of the Veteran's spinal disabilities, both from personal examination, as well as, the examinations and surgeries, conducted by colleagues.  Furthermore, as there is no adequate medical opinion to the contrary, this private medical opinion is the most probative evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for degenerative disc disease of the lumbosacral spine is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990


ORDER

Entitlement to service connection for degenerative disc disease of the lumbosacral spine is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


